 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDBell Aerospace, A Division of Textron,Inc. and Inter-national Union,United Automobile,Aerospace andAgricultural Implement Workers of America, Amal-gamated Local 1286.Case 3-CA-4695July 23, 1975SUPPLEMENTALDECISIONAND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSThis case originally arose upon a petition filed byAmalgamated Local No. 1286 of the United Auto-mobile,Aerospace and AgriculturalImplementWorkers of America (the Union)seeking an electionin a unit of buyers in the procurement department ofthe Employer's Wheatfield, New York, plant. At therepresentation hearing, the Employer opposed thepetition, contending that the buyers were managerialemployees and, accordingly, were excluded from thecoverage of the Act.On May 20, 1971, the Board issued its decision,holding that the Company's buyers constituted a unitappropriate for collective-bargaining purposes anddirecting an election in that unit.' The Board de-clined to rule specifically as to whether the buyersconstitutedmanagerialemployees. Rather, relying onits then recent decision inNorth Arkansas ElectricCooperative, Inc.,2the Board held that even thoughthe buyers might be "managerial employees" as con-tended by the Company, they nevertheless were cov-ered by the Act and entitled to its protection. In thatdecision, the Board also rejected the Company's al-ternativecontentionthat allowing the buyers repre-sentation rights would place them in a conflict ofinterest.After a Board-conducted election in which a ma-jority of the buyers voted for the Union, the Boardon August 12, 1971, certified the Union. On thatsameday, however, the United States Court of Ap-peals for the Eighth Circuit denied enforcement ofthe Board's order inNorth Arkansas,holding thatmanagerial employees were not covered by the Actand therefore not entitled to its protection.3Immediately thereafter the Company filed a mo-tion requesting that the Board reconsider its earlierdecision in light of the Eighth Circuit's decision. OnMay 1, 1972, the Board issued an order denying theCompany's motion 4 In so doing, the Board againdeclined to specifically determine whether the 25' 190 NLRB 431.2 185 NLRB 550 (1970).7 446 F.2d 602.196 NLRB 827buyers weremanagerialemployees. It stated, howev-er, that in its view, Congress intended to excludefrom the Act only thosemanagerialemployees asso-ciated with the "formulation or implementation oflabor relations policies." In each case, it held, thefundamental question was "whether the duties andresponsibilities of any managerial employee or groupof managerial employees do or do not include deter-minationswhich should be made free of any conflictof interest which would arise if the person involvedwas a participating member of a labor organization."Finding that the buyers involved herein had onlylimited and specific policy responsibility the Boardstated it disagreed with the Eighth Circuit and reaf-firmed its prior finding.The Company held to its contention that buyers asmanagerialemployees were not covered by the Actand refused to bargain with the Union. After thisrefusalto bargain, the Board, on the basis of an8(a)(5) complaint, on May 30, 1972, issued an ordercompelling the Company to recognize and bargainwith the Union.'The United States Court of Appeals for the Sec-ond Circuit, however, denied the Board's request forenforcement of that bargaining order .6 It concludedthat Congress had intended to exclude all true "man-agerial employees" from the protection of the Act. Itexplained that this exclusion embraced not only anemployee so closely related to or aligned with man-agement asto place the employee in a position of aconflict of interest between his employer on the onehand, and his fellow workers on the other, but alsoone who is "formulating, determining and effectuat-ing his employer's policies or his discretion indepen-dent of an employer's established policy in the per-formance of his duties."On the merits of the case, the court found thattherewas substantial evidence that the Company'sbuyers were not sufficiently high in themanagerialhierarchy to constitute truemanagerialemployees. Itthen added that, on proper proceedings, the Boardwould not be precluded from determining that buy-ers or sometypes of buyers were not truemanagerialemployees and covered by the Act. Nevertheless itsdenial of enforcement was for tworeasons.First, itwas not certain that the Board's decision rested on afactual determination that the buyers were not truemanagerialemployees rather than on the Board'snew holding (with which the court disagreed) that allmanagerialemployees were covered by the Act un-less theirduties create a conflict of interest. Second-ly, it was of the view that if the Board were to findthat some buyers were not managerial employees'197 NLRB 2096 475 F.2d 485 (1973) BELL AEROSPACE(and covered by the Act), the case was appropriatefor the rule-making process.On April 23, 1974, after having granted theBoard's petition for certiorari, the United States Su-preme Court stated that the Board's exclusion ofmanagerialemployers "defined as those who formu-late and effectuate policies by expressing and makingoperative the decisions of their employers" has beenapproved by courts without exception. It also notedwith approval that the Board excludes from the Actas managerialthose who formulate, determine, andeffectuate an employer's policies and those who havediscretion in the performance of their jobs, but not ifthat discretion must conform to an employer's estab-lished policy. It mentioned various early Board deci-sions wherein buyers, prior to theNorth Arkansasde-cision, had been denied bargaining rights on groundsthey weremanagerialemployees and representativesof management. It held that:... the Board's early decisions, the purpose andlegislativehistory of the Taft-Hartley Act of1947, the Board's subsequent and consistentconstruction of the Act for more than two de-cades, and the decisions of the courts of appealsallpoint unmistakably to the conclusion that"managerialemployees" are not covered by theAct.Weagreewith the Court of Appeals belowthat the Board "is not now free" to read a newand more restrictivemeaning intothe Act. 416U.S. at 289.The Supreme Court expressed no opinion as towhether or not these buyers fell within the categoryof managerial employees but remanded the case tothe Board for the application of the proper legal stan-dards in determining the buyers' status?Thereafter, the Board afforded the parties the op-portunity to file briefs and statements of positionswith regard to theissueremanded. Both parties havedone so.8Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated' its au-thority in this proceeding to a three-member panel.From the Supreme Court's discussion regardingmanagerial employees, it is clear to us that we mustnow apply the proper legal standard to determinewhether the buyers herein are managerial employeesand thus excluded from the coverage of the Act. Astowhat constitutes the proper legal standard, the7The Supreme Court reversed the circuit court's holding on the rule-making question.9The Union'smotion and the Employer's request to reopen the recordare hereby denied as the parties' briefs and the present record are adequatefor disposing of this case.385Court's opinion provides:The Board has had ample experience in defin-ing the term "managerial" in the manner whichwe think the Act contemplates.See, e.g., EasternCamera & Photo Corp.[140NLRB 569, 571(1962)].Of course, the specific job title of theemployees involved is not in itself controlling.Rather, the question whether particular employ-ees are"managerial" must be answered in termsof the employees' actual job responsibilities, au-thority, and relationship to management.InEastern Camera,the Board defined managerialemployeesas those who formulate, determine, and effectu-ate an Employer's policies... . Moreover, man-agerial status is not necessarily conferred uponemployees because they possess some authorityto determine, within establishedlimits,pricesand customer discounts. In fact, the determina-tion of an employee's "managerial" status de-pends upon the extent of his discretion, althougheven the authority to exercise considerable dis-cretion does not render an employee managerialwhere his decisionmust conform to theemployer's established policy. [Citations omit-ted.]In a recent case,9 the Board has reaffirmed the ruleofEastern Camera,stating:The Board long has definedmanagerial em-ployees as those who formulate and effectuatemanagementpolicies by expressing and makingoperative the decisions of their employer, andthose who have discretion in the performance oftheir jobs independent of their employer's estab-lished policy [citation omitted] . . . .managerialstatus is not conferred upon rank-and-file work-ers, or upon those who perform routinely, butrather it is reserved for those in executive-typepositions, those who are closely aligned withmanagementas true representatives of manage-ment.The foregoing quotations set forth what we believe tobe the "proper legal standard" for deciding the ques-tion of managerial status. Therefore, all that remainsherein is to analyze the instant facts and apply themto the standard set forth above.10The record herein reveals the following facts aboutRespondent's buyers: The essential function of the9General DynamicsCorporation, Convair AerospaceDivision, San DiegoOperations,213 NLRB851 (1974).10 Inasmuch as the Board hasalreadydetermined that a unit of buyers isappropriate and would on this record,present no conflict of interest, theonly issue presented by the remand is whether, in light of the SupremeCourt'sdecision,the buyers herein arecovered by the Act. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocurement department is the purchase of itemsfrom outside sources (vendors). This purchasing ac-tivity is initiated by the receipt of a purchase requisi-tion which can come from any of the 30 departmentsat the plant. These requisitions cover a wide range ofmanufacturing requirements including case materi-als, subassemblies, parts, machines, and tools. Aftera requisition has been reviewed and authorized byprocurement supervision, it is given to the appropri-ate buyer, each of whom is assigned an area of spe-cialization.The buyer turns the purchase requisition into apurchase order, i.e., an order to a vendor to supplythe item requisitioned. The amount of effort requiredon the buyer's part varies according to the item beingpurchased. For example, a standard item may beprocured simply by converting the requisition itselfinto a purchase order. For such items the buyermerely affixes his signature thereto since the depart-ment which originated the requisition has alreadydesignated the vendor, price, quantity, etc. Someitems are purchased through a data phone contact,requiring merely a phone call. There was testimonythat many items are so-called "repetitive" or "off theshelf" items which are generally needed to run amanufacturing plant. They include light bulbs, fueloil,rags, paint, data-processing rental, office sup-plies, furniture, books, and standard hardware items.Where there are alternative sources, the buyer ex-ercises some discretion in determining a price orsource. In many instances, however, especially in-volving requests from manufacturing and productiondepartments calling for raw materials, tooling, or ma-chines, the vendor and manufacturing specificationsare frequently designated. Also, in some instancesthere are no alternative sources for certain items.Where a vendor has been designated, if a buyerwishes to change the vendor designation, he mustclear it with the department which issued the requisi-tion.In some instances, however, there are purchase or-ders involving subcontracting (make or buy) deci-sions and those involving the purchase of sophisticat-ed electronic components. These orders requiresignificant amounts of team liaison with a number ofother departments such as finance, engineering, legal,production control, program and configuration man-agement, quality control, etc. In such instances buy-ers may travel out of town for negotiations with ven-dors. Once an order is made, the buyers monitor theperformance of the vendors to insure timely deliver-ies.In all instances, purchase orders up to $50,000 areexecuted by the buyers themselves. Although thebuyers in negotiating contracts and ordering itemscan commit the Company's credit,the record revealsthat they cannot commit the company credit inamounts in excess of$5,000 without the concurrenceof higher authority.Procurement Director Seitz testi-fied that when a buyer recommends a purchase orderin excess of that amount,"of course as it [the cost]goes up the level of review more people get to look atit.More people get to question it. They question thebuyer's discretion,his judgment,how did you arriveat the conclusions that this is a good package he isoffering for your approval."The record contains numerous comprehensivemanuals and instructions which show the restrictionson the buyers'discretion in making purchases. It alsoreveals a supervisory ratio of one supervisor to threebuyers which enables management to review andcheck the orders preparedby the buyers.Ed Nolan, abuyer, testified that buyers get bombarded with allkinds of instructions and that the"job is pretty wellspelled out for us."The record reveals the following additional factorsbearing on the buyers'status.Their salaries rangefrom $195 to$271 per week and are comparable tothe salaries paid other organized white collar em-ployees at the plant.They receivethe same fringebenefits as other organized employees except theyare not paid for overtime unless it is authorized bythe procurement department.They use thesame caf-eteria and parking lot as do other acknowledged em-ployees.Buyers must receive permission from pro-curement management to leave early or have anextended lunch.Theydo not hire or fire the secre-taries in their offices and cannot give the secretariespermission to leave early.Theydo not authorizeovertime.In view of the SupremeCourt'sdecision settingforth the proper legal standards to be applied, it isclear to us on the basis of the facts set forth thatthese buyers do not"formulate and effectuate man-agement policies by expressing and making operativethe decisions of their employer." As we said in ourearlier decision in this proceeding,190 NLRB 431:While it is true that the buyers are in a positionto commit the Employer's credit,the record re-veals that the discretion and latitude for inde-pendent action must take place within the con-finesof the general directions which theEmployer has established.Thus we conclude that the buyers herein do notexercise sufficient independent discretion in theirjobs to truly align them with management and thatthey are employees within the meaning ofthe Act.Therefore, inasmuch as we have found that thesebuyers' participation in a labor organization would BELL AEROSPACE387create no conflict of interest, and since a majority ofORDERthe employees in the unit heretofore found appropri-ate has voted for the Union, the bargaining orderBased on the foregoing, and upon the entire recordpreviously issued to remedy the Respondent's refusalin this case, the National Labor Relations Boardto bargain is appropriate and we shall affirm it."hereby affirms its order issued in this proceeding onMay 30, 1972."Chairman Murphy would also rely on the fact that,after the Boardthe buyers' alleged managerial status.Accordingly,she finds that the Re-decision in the representation proceeding,the Respondent dropped its chal-spondent is estopped from otherwise challenging the appropriateness of thelenge to the appropriateness of a unit of buyers on any ground other thanunit herein.